Citation Nr: 0918347	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  08-00 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a right ear and jaw 
disorder (claimed as right ear pain) resulting from a lower 
partial denture.



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from March 2004 to 
March 2005.  She is or was a Member of the Reserve.  Those 
years of service do not appear to be accounted for in the 
record before the Board.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Consistent with the Veteran's assertions, the Board has 
recharacterized the matter on appeal as reflected on the 
title page.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action, on her part, is required.


REMAND

Initially, the Board notes that the Veteran's complete 
service medical and dental records are not associated with 
the claims file.  The RO has made several attempts to obtain 
the records.  It is not clear however, that appellant's 
reserve unit was contacted to ascertain if it might have 
medical records.  It is also not clear that the National 
Personnel Records Center was contacted.  Thus, the Board 
finds that a remand is warranted for the RO/AMC to contact 
the National Personnel Records Center (NPRC) and her Reserve 
unit and request all service medical and dental records for 
the Veteran. 

It is indicated that she had some treatment at Fort 
Leavenworth, Kansas.  It is not clear that records were 
requested from that facility.

In addition, the RO/AMC should obtain and associate with the 
claims file all outstanding pertinent VA and private medical 
records.  

In this regard, in the Veteran's VA Form 9, she indicated 
that she had received treatment for pain from the right side 
of her jaw into her right ear by a dentist and orthodontist   
However, there are no records of treatment by a dentist and 
orthodontist associated with the claims file.  On remand, the 
Veteran should be requested to identify and provide 
authorization for the RO/AMC to obtain pertinent private 
medical and dental records not yet associated with the claims 
file.  

The Board notes that VA medical records dated from April 2005 
to October 2007 from the Wilkes-Barre VA medical center 
(VAMC) are associated with the claims file.  These appear to 
deal with disorders not at issue herein.  It is not clear 
that there has ever been a request for records of dental 
treatment at that facility or that she has been treated 
there.  If she has, records are needed.  Hence, the RO/AMC 
must obtain from the Wilkes-Barre VAMC the Veteran's complete 
records of dental treatment for right ear and jaw pain, from 
April 2005 to the present, following the current procedures 
prescribed in 38 C.F.R. § 3.159(c) as regards requests for 
records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO/AMC should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection on appeal, to include scheduling the Veteran for a 
VA examination, if appropriate.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should contact the NPRC 
and her Reserve unit to request all 
outstanding service medical and dental 
records.  The appellant's assistance in 
identifying the unit and possible 
location of records should be requested 
as needed.  The AMC/RO should also 
contact Fort Leavenworth, Kansas to 
ascertain if they have any treatment 
records for the appellant.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO/AMC contact the appellant to 
ascertain if she has had VA dental 
treatment for the pathology at issue.  If 
so, RO/AMC should obtain from the VAMC all 
outstanding medical and dental records 
from March 2005 to the present.  All 
records and/or responses received should 
be associated with the claims file.   

3.  The RO/AMC should send to the Veteran 
a letter requesting that she provide 
sufficient information, and if necessary, 
signed authorization, to enable it to 
obtain any additional evidence pertaining 
to the claims for higher ratings and for 
service connection.  The RO should 
specifically request that the Veteran 
provide authorization to enable VA to 
obtain all outstanding records from the 
Veteran's dentist and orthodontist, as 
indicated by the Veteran in her 
substantive appeal (VA Form 9).
 
4. After completing the requested 
actions, and any additional notification 
and development, to include scheduling 
the Veteran for a VA examination-if 
warranted, the RO/AMC should adjudicate 
the claim for service connection for a 
right ear and jaw disorder (claimed as 
right ear pain) resulting from a lower 
partial denture.

5.  If the benefit sought on appeal 
remains denied, the Veteran should be 
provided with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
September 2008 SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


